DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 9/7/2021, amended claims 2, 4-5, 8, 14-15, and 19, cancelled claims 1 and 6, and new claim 22 are acknowledged. Claims 2-5 and 7-22 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sensor configured , does not reasonably provide enablement for a single sensor configured to measure each combination of parameters covered by the full scope of the present claim language (i.e. a single sensor configured to measure stability of a knee joint and range of motion, or stability of a knee joint and vascular flow, or stability of a knee joint and change in color of synovial fluid, or angular deformity of the tibia and range of motion, or angular deformity of the tibia and vascular flow, or angular deformity of the tibia and change in color of synovial fluid).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 17 is rejected based on its dependence form claim 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 depends from claim 14 and recites the unclear limitation “wherein the sensor is configured to measure at least one of a range of motion of a knee joint, vascular flow, and a change in color of synovial fluid over time”. It is unclear if the claim intends to recite a single sensor configured to measure “at least one of stability of a knee joint and angular deformity of the tibia” (as recited in claim 14) and also “at least one of a range of motion of a knee joint, vascular flow, and a change in color of synovial fluid over time” (as recited in claim 15), or multiple sensors for measuring the recited parameters separately. 
Claims 16-18 are rejected based on their dependence from claims 14-15.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-3, 5, and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasielewski et al. (US Publication No. 2008/0065226 A1) (previously cited), further in view of Wolinsky et al. (US Publication No. 2002/0045921 A1).


a body (12) configured to couple to the tibia (see Figures 1-4); and 
an electronic components assembly within the body, the electronic components assembly comprising: 
a sensor (20, 36) configured to monitor at least one biometric parameter (see [0015] and [0117]); 
circuitry for wired or wireless communication (22, 26, 32, 40) (see [0086]-[0087]); and 
a control circuit (28, 38) (see [0089]).
It is noted Wasielewski et al. does not specifically teach power management circuitry configured to selectively apply power to the sensor. However, Wolinsky et al. teaches power management circuitry (52) configured to selectively apply power to the sensor (see [0051] and [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wasielewski et al. to include power management circuitry configured to selectively apply power to the sensor, as disclosed in Wolinsky et al., so as to supply power only to the components of the implant currently in need of power in order to conserve resources of the implant (see Wolinsky et al.: [0066]).
Regarding claim 3, Wasielewski et al. discloses the sensor is a sensor array comprising a plurality of sensors, wherein the plurality of sensors are each a different type of sensor (see [0015] and [0117]).

Regarding claim 12, Wasielewski et al. discloses the sensor is configured to measure at least one of: a change in color of synovial fluid over time to detect an infection, pressure applied to the tibial implant, bone density, fluid viscosity, strain, angular deformity, vibration, tilt of the tibial implant, change in viscosity, stability, and vascular flow (see [0015] and [0117]).
Regarding claim 13, Wasielewski et al. discloses the sensor is a plurality of sensors; and each of the plurality of sensors is a different sensor type (see [0015] and [0117]).

Claims 2-3, 7-9, 13, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication No. 2009/0005876 A1) (previously cited), further in view of Wolinsky et al. (US Publication No. 2002/0045921 A1).

Regarding claim 2, Dietz et al. discloses a tibial implant (10) configured to be positioned at a proximal portion of a tibia and at least partially within the tibia, the tibial implant comprising: 
a body configured to couple to the tibia (see Figure 3); and 
an electronic components assembly (70) within the body, the electronic components assembly comprising: 

circuitry for wired or wireless communication (72) (see [0027] and [0029]); and 
a control circuit (74) (see [0027] and [0029]).
It is noted Dietz et al. does not specifically teach power management circuitry configured to selectively apply power to the sensor. However, Wolinsky et al. teaches power management circuitry (52) configured to selectively apply power to the sensor (see [0051] and [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz et al. to include power management circuitry configured to selectively apply power to the sensor, as disclosed in Wolinsky et al., so as to supply power only to the components of the implant currently in need of power in order to conserve resources of the implant (see Wolinsky et al.: [0066]).
Regarding claim 3, Dietz et al. discloses the sensor is a sensor array comprising a plurality of sensors, wherein the plurality of sensors are each a different type of sensor (see [0031]).
Regarding claim 7, Dietz et al. discloses the control circuit and/or the circuitry for wired or wireless communication is configured to receive measured data from the sensor and store the measured data in memory (76) (see [0029] and [0032]).  
Regarding claim 8, Wolinsky et al. discloses the control circuit and/or the circuitry for wired or wireless communication is configured to periodically send the measured data stored in memory to a processing unit outside of the tibial implant after a predetermined period of time (see [0059] and [0067]).

Regarding claim 13, Dietz et al. discloses the sensor is a plurality of sensors; and each of the plurality of sensors is a different sensor type (see [0031]).
 Regarding claim 19, Dietz et al. discloses a tibial implant configured to be positioned at a proximal portion of a tibia and at least partially within the tibia, the tibial implant comprising: 
a body assembly configured to couple to the tibia (see Figure 3), the body comprising: 
a tibial tray portion (12) configured to extend over a proximal end of a tibia (see Figure 3); 
a tibial stem portion (22, 36, 38) configured to extend longitudinally through the tibia and extend proximally from a proximal surface of the tibial tray; and 
an electronic components assembly (70) positioned within the tibial stem, the electronics components assembly comprising: 
a sensor (82) configured to monitor at least one biometric parameter (see [0031]); and 
circuitry including a power source (“power source circuit”) and a transmitter (72) (see [0029]).
It is noted Dietz et al. does not specifically teach the transmitter is configured to periodically send measured data to a processing unit outside of the tibial implant after a 
Regarding claim 20, Dietz et al. discloses the electronic components assembly comprises a plurality of sensors positioned within the tibial stem (see [0031]).

Claims 4 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasielewski et al. or Dietz et al. and Wolinsky et al., as applied to claims 2-3 above, and further in view of Nycz (US Publication No. 2009/0187120 A1) (previously cited).

Regarding claim 4, it is noted neither Wasielewski et al. nor Dietz et al. specifically teach each sensor of the plurality of sensors includes a sensor control circuit, sensor communication circuitry, and a power source. However, Nycz teaches each sensor of the plurality of sensors includes a sensor control circuit (126), sensor communication circuitry (124), and a power source (130) (see Figure 3 and [0035]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 10, Wasielewski et al. teaches the electronic components assembly further comprises a battery (see [0089]). It is noted neither Wasielewski et al. nor Dietz et al. specifically teach the sensor is configured to measure motion of the tibial implant. However, Nycz teaches the electronic components assembly further comprises a battery (130) (see [0037]), and wherein the sensor is configured to measure motion of the tibial implant (see [0023], [0047], and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wasielewski et al. or Dietz et al. to include a sensor that is configured to measure motion of the tibial implant, as disclosed in Nycz, so as to detect changes in articular cartilage and menisci indicative of tissue degradation or wear (see Nycz: [0007] and [0023]).
Regarding claim 11, it is noted neither Wasielewski et al. nor Dietz et al. specifically teach the sensor is configured to measure relative position of the tibial implant.  However, Nycz teaches the sensor is configured to measure relative position of the tibial implant (see [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wasielewski et al. or Dietz et al. to include a sensor that is configured to measure relative position of the tibial implant, as disclosed in Nycz, so as to aligning and positioning the joint .

Claims 14, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nycz, further in view of Janna et al. (US Patent No. 9,445,720 B2).

Regarding claim 14 as best understood , Nycz discloses a tibial sensor assembly configured for positioning within a proximal portion of a tibia (106) (see Figure 1 and [0025]), the tibial sensor assembly comprising: 
a sensor (120) configured to measure at least one biometric parameter (see [0023] and [0047]); 
an accelerometer (see [0059]); and 
a control circuit (126) (see Figure 3 and [0035]-[0036]); 
wherein the at least one biometric parameter includes at least one of position, acceleration, and vibration (see [0023], [0047], and [0059]).
	It is noted Nycz does not specifically teach the sensor is configured to measure at least one of stability of a knee joint and angular deformity of the tibia. However, Janna et al. teaches a sensor configured to measure at least one of stability of a knee joint and angular deformity of the tibia (see Figure 39 and col. 3, lines 23-40 and col. 28, lines 10-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nycz to include a sensor configured to measure at least one of stability of a knee joint and angular deformity of 
Regarding claim 16, Nycz discloses the sensor is a first sensor, and further comprising a second sensor configured for positioning within a femur (see Figure 1 and [0025]).
Regarding claim 18, Nycz discloses a tibial implant, wherein the sensor, control circuit, and accelerometer are received within the tibial implant (see [0030] – “sensors may be disposed at a plurality of locations including, but not limited to… within or integral to an artificial implant”).  

Claims 15 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nycz and Janna et al. as applied to claim 14 above, and further in view of Amirouche et al. (US Patent No. 7,575,602 B2).

Regarding claims 15 and 17 as best understood, it is noted Nycz does not specifically teach the sensor is configured to measure at least one of a range of motion of a knee joint, vascular flow, and a change in synovial fluid over time, wherein the control circuit is configured to communicate with a processing system outside of the tibia, wherein the processing system is configured to display the measured range of motion on an electronic display. However, Amirouche et al. at least one of a range of motion of a knee joint, vascular flow, and a change in synovial fluid over time (see col. .

Claims 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. and Wolinsky et al. as applied to claim 20 above, and further in view of Nycz.

Regarding claim 21, it is noted Dietz et al. does not specifically teach at least one of the plurality of sensors positioned within the tibial stem is configured to measure motion of the tibial implant.  However, Nycz teaches at least one of the plurality of sensors positioned within the tibial stem is configured to measure motion of the tibial implant (see [0023], [0047], and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz et 
Regarding claim 22, Wolinsky et al. teaches power management circuitry (52) configured to selectively apply power to the transmitter after the predetermined time period (see [0051] and [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz et al. to include power management circuitry configured to selectively apply power to the transmitter after the predetermined time period, as disclosed in Wolinsky et al., so as to supply power only to the components of the implant currently in need of power in order to conserve resources of the implant (see Wolinsky et al.: [0066]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Navarro et al. (US Publication 2005/0273170 A1) describes a prosthetic implant with internal power management circuitry that conserves power by operating in various modes to receive sensor data and transmit data to an external unit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791